DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021, has been entered.

                                                  Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 9-21 are allowed with main claims 1, 2 and 21 being directed to an image reading apparatus, respectively.
The primary reason for the indication of the allow-ability of main claims 1, 2, 2 1 and of claims 3-6 and 9-20 which depend therefrom is the inclusion therein of the limitations of “a reading unit that reads an image of a medium; and a transport roller pair that is configured to transport a medium bundle, wherein the transport roller pair is configured to transport the medium bundle, wherein the transport roller pair transports the medium bundle by driving both of the rollers of the transport roller pair when the reading unit reads the medium bundle, wherein the reading unit includes a first reading unit that reads a first surface of the medium and a second reading unit that reads a second surface which is an opposite surface of the first surface, wherein the first reading unit moves relative to the second reading unit wherein the gap in a case in which the transport roller pair transports the medium bundle that is set to be wider than the gap in a case in which the transport roller pair transports the medium”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Further, the Examiner has not discovered any prior art reference which anticipates the above indicated independent claims which are similar in scope, are and/or renders claims obvious to one ordinary skill in the art at the time the invention was made. Thus, claims 1-6 and 9-21 are allowable. Dependent claims are also allowable for depending from an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677